Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are currently pending.
The Drawings filed 02/20/2021 are approved by the examiner.
The IDS statements filed 03/12/2021 and 06/29/2022 have been considered.  Initialed copies accompany this action.
Claim Interpretation
	Claim 1 recites a phase change material where components therein “are blended in a homogenous mixture and heated for a period of time” which is a product-by-process limitation.  Product by process limitations are not limited to the recited steps except to the extent they suggest structure of the composition.  In the present case, the claim merely requires the components are present in a homogenous mixture, and the particular steps of blending and heating are extended little patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Claims 10, 11, 14, 15, 18, and 19 recite said surfactant is polysorbate 80.  For purposes of claim interpretation, the term “polysorbate 80” is clear and definite from a 112 perspective.  Applicant’s discussion of the surfactant at para [38] of the specification is noted.  The search of the invention also revealed polysorbate 80 is well known in the art as polyoxyethylene (20) sorbitan monooleate.  
Claim Objections
Claims 2-4, 8, 9, and 16 are objected to because of the following informalities:  
Claims 2-4, 8, and 9 recite the term “PCM” or “PCMs”.  While the term is clearly an abbreviation for the single or plural form of “phase change material” (see para. [03] of the specification), clarity could be improved in the claims if the independent claim(s) directly recited the term is an abbreviation of phase change material (e.g., if claim 1 recited “a first phase change material (PCM) in liquid form … ; a second phase change material (PCM) in microencapsulated form …”, etc.).  
In claim 16, Applicant is suggested to amend the term “predetermined temperature” in the limitation “heating the dispersed materials to predetermined temperature while stirring” to read as “a predetermined temperature” in order to improve clarity in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 8, 9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation, “wherein said first phase change material is selected from the group consisting of: water-based PCMs; plant-based organic PCMs, paraffin based PCMs and salt hydrate based PCM's.”  The limitation appears to intend to limit the chemical identity of the first phase change material to a closed group of alternative species.  The problem here is the scope of the group of alternative species is grammatically unclear due to the variation of punctuation recited in the claim, namely from a semicolon recited after the “water-based PCMs” species and a comma recited after the “plant-based organic PCMs” species.  This results in a variety of reasonable interpretations for the recited limitations that render the claim indefinite.  One person of ordinary skill in the art might interpret the limitation as being limited to solely water-based PCMs (the semicolon indicates the termination of the closed group of alternative species begun by the recited “selected from the group consisting of:”).  Another person of ordinary skill in the art might interpret the limitation as being limited to any of the four recited species with no regard for the punctuation.  Another person of ordinary skill in the art might interpret the limitation as being limited to either 1) the water-based PCMs, or 2) all three of plant-based organic PCMs, paraffin based PCMs and salt hydrate based PCM.  If Applicant intended for the selection of the first phase change material to be one of the materials among the four recited species, Applicant is suggested to amend the claim to recite the semicolon “;” as a comma “,”.  
Claims 4, 8, 9, and 11 are also indefinite for their dependency on claim 2.
Also in claim 2, it is grammatically unclear why there is an apostrophe in the “PCM” of the term “salt hydrate based PCM’s” so as to render the claim indefinite.  Apostrophes indicate possession or a contraction and it is unclear how the apostrophe has either within the context of the claim.   	 
	In claim 8, there is sufficient antecedent basis for the term “said liquid PCM”.  It is unclear whether the claim is limiting or referring to the first phase change material or the second phase change material recited in the parent claims 1 and 2.  It is also unclear whether the liquid PCM comprising “an organic ester” further limits and/or includes all the limitations of parent claim 2.  It is noted independent claim 1 recites the first phase change material is “in liquid form”.  However, it is unclear whether the claim is specifically limiting or referring to this first phase change material in liquid form because parent claim 2 recites the first phase change material is and/or includes a water-based PCM, a plant-based organic PCM, a paraffin based PCM, or a salt hydrate based PCM.  The mere “organic ester” from its antecedent basis does not appear to specifically qualify as any of the water-based PCM, plant-based organic PCM, paraffin based PCM, or salt hydrate based PCM of the parent claim 2.  Claim 9 is also indefinite for the same reason.  
	As to claim 12, the term “the first change material” lacks sufficient antecedent basis in the claim.  Claims 13-15 are also indefinite for their dependency on claim 12. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2015/0018480).
As to claim 1, Hartmann teaches a phase change material (polymeric composite including phase change materials, para. 0002) comprising a first phase change material having a first phase change temperature (a dispersing polymeric material, abstract, where a polymeric phase change material having a desired transition temperature that is used as or serves as the dispersing polymeric material, para. 0032 and 0068) and a second phase change material in a microencapsulated from having a second phase change temperature (microcapsules containing a phase change material mixed within the dispersing polymeric material, abstract and para. 0040-0041) wherein the phase change materials are in a homogenous mixture (the temperature regulating material is uniformly dispersed within the polymeric matrix composite, para. 0021; see also para. 0041, 0044, 0062, 0063, 0069, and 0074).
Hartmann fails to teach (under an anticipation rationale) the limitations of the first phase change material is in a liquid form and the phase change material composition further comprising the at once presence of a thickening agent and a surfactant. 
However, Hartmann further teach the polymeric phase change material (that is the reference’s dispersing polymeric material) include or are selected from homopolymers having a melting point within the range of 0 to 50°C and polyesters having a melting point within the range of 0 to 40°C (para. 0035-0038 and Tables 2 and 3), that clearly overlap and/or encompass the polymeric phase change material being a liquid at room temperature.  Hartmann further/alternatively teaches two or more different substances may be selected as the phase change material in the composition (para. 0025), and teach various species of phase change materials that would be expected to the skilled artisan to be present as a liquid at room temperature (para. 0026).  Hartmann further teach providing one or more additives in view of the method of manufacturing the composite, the desirability of further processing, or the application of the composite, and include, among others, thickening agents (additives that one of ordinary skill in the art would understand encompass a thickening agent, e.g., reinforcing fibers, anti-blocking additives, fillers, crosslinkers, coupling agents, crystallization or nucleation agents, etc.) and surfactants (e.g., surfactants, dispersants, non-ionic surfactants, or additives that one of ordinary skill in the art would understand encompass a surfactant, e.g., glycerol esters, polyglycerol esters, sorbitan esters, alcohol ethoxylates, etc. as anti-fogging additives) (para. 0022).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a first phase change material in liquid form as well as a thickening agent and a surfactant as suitable additives from the teachings of Hartmann because Hartmann further teach phase change materials that are liquid at room temperature are suitable dispersing polymers and/or phase change materials present as a blend of at least two phase change material for adjusting a temperature stabilizing range for obtaining a temperature regulating composite, and additives that encompass thickening agents and surfactants are suitable in view of the general manufacture, ability for further processing, and/or the application of such phase change material composites.  
As to claim 2, Hartmann meet the claimed limitation that the first phase change material is a water-based PCM, a plant-based organic PCM, a paraffin based PCM, and a salt hydrate based PCM.  Various hydrated salts, i.e., a water-based or a salt hydrate based PCM, are directly disclosed as suitable phase change materials (para. 0026).  Water is also disclosed as a suitable phase change material (para. 0026).  Paraffins are directly disclosed as a suitable phase change material (para. 0026, 0029, and Table 1).  Organic PCMs are also directly disclosed as a suitable phase change material (para. 0026, 0029, 0033-0039 and Tables 1-3); as to the claimed limitation the organic PCM is “plant-based”, note this merely describes the source of the organic PCM rather than the actual structure of the organic PCM, and the chemically organic PCMs disclosed in the reference meet the claimed plant-based organic PCMs; alternatively, a person of ordinary skill in the art would reasonably expect the disclosed organic PCMs in the reference to be capable of being obtained or derived from plant-based sources.  
As to claims 3 and 4, Hartmann further teaches the second PCM comprises a microencapsulation within an acrylic shell (poly(meth)acrylate is a suitable containment structure for the microcapsules, para. 0041).  As similarly described above, Hartmann teaches organic PCMs are also directly disclosed as a suitable phase change material (para. 0026, 0029, 0033-0039 and Tables 1-3); as to the claimed limitation the organic PCM is “plant-based”, note this merely describes the source of the organic PCM rather than the actual structure of the organic PCM, and the chemically organic PCMs disclosed in the reference meet the claimed plant-based organic PCMs; alternatively, a person of ordinary skill in the art would reasonably expect the disclosed organic PCMs in the reference to be capable of being obtained or derived from plant-based sources.  
As to claim 5, the claimed ranges of melting points for the reference’s phase change materials encompass the claimed first phase change material’s phase change temperature of about 9.5°C (see the ranges in para. 0028, 0035, and 0036).  Hartmann further teach n-pentadecane (melting point of 10.0°C), poly-1-octene (melting point of 5 to 10°C), syndiotactic 1,2-poly(1,3-pentadiene) (melting point of 10°C), and diethylene glycol-oxalic diacid polyester (melting point of 10°C), etc. (see Tables 1 to 3) that read on and encompass the claimed first phase change material’s phase change temperature of about 9.5°C.  
As to claims 6 and 7, the claimed ranges of melting points for the reference’s phase change materials encompass the claimed first phase change material’s phase change temperature of about 37°C (see the ranges in para. 0028, 0035, and 0036).  Hartmann further teach n-eicosane (melting point of 36.8°C), polyoctadecyl methacrylate (melting point of 36°C), poly-1-decene (melting point of 34 to 40°C), cis-polyoctenamer (melting point of 38°C), propylene glycol-pimelic diacid polyester (melting point of 37°C), etc. (see Tables 1 to 3) that read on and encompass the claimed first phase change material’s phase change temperature of about 37°C.  
As to claims 8 and 9, Hartmann teach organic esters as suitable phase change materials (para. 0026, 0035, and 0036 and Tables 1 to 3).
As to claim 12, Hartmann teaches a method of making a phase change material (methods of manufacturing a polymeric composite including phase change materials, abstract and para. 0002) comprising a first phase change material having a first phase change temperature (a dispersing polymeric material, abstract, where a polymeric phase change material having a desired transition temperature that is used as or serves as the dispersing polymeric material, para. 0032 and 0068) and a second phase change material in a microencapsulated from having a second phase change temperature (microcapsules containing a phase change material mixed within the dispersing polymeric material, abstract and para. 0040-0041).  The method includes providing and mixing, i.e., stirring, the dispersing polymeric matrix with the temperature regulating material via melting, i.e., heating to a predetermined temperature, the dispersing polymeric material and cooling, i.e., cooling to ambient temperature, to obtain a uniform dispersion (see the various embodiments at para. 0008, 0061-0064, 0069-0070, 0074-0075, and 0079-0081).
Hartmann fails to teach (under an anticipation rationale) the limitations of the first phase change material is in a liquid form during providing, the method further comprises providing a thickening agent and a surfactant, and the stepwise addition of or order of adding components. 
However, Hartmann further teach the polymeric phase change material (that is the reference’s dispersing polymeric material) include or are selected from homopolymers having a melting point within the range of 0 to 50°C and polyesters having a melting point within the range of 0 to 40°C (para. 0035-0038 and Tables 2 and 3), that clearly overlap and/or encompass the polymeric phase change material being a liquid at room temperature.  Hartmann further/alternatively teaches two or more different substances may be selected as the phase change material in the composition (para. 0025), and teach various species of phase change materials that would be expected to the skilled artisan to be present as a liquid at room temperature (para. 0026).  Hartmann further teach providing one or more additives in view of the method of manufacturing the composite, the desirability of further processing, or the application of the composite, and include, among others, thickening agents (additives that one of ordinary skill in the art would understand encompass a thickening agent, e.g., reinforcing fibers, anti-blocking additives, fillers, crosslinkers, coupling agents, crystallization or nucleation agents, etc.) and surfactants (e.g., surfactants, dispersants, non-ionic surfactants, or additives that one of ordinary skill in the art would understand encompass a surfactant, e.g., glycerol esters, polyglycerol esters, sorbitan esters, alcohol ethoxylates, etc. as anti-fogging additives) (para. 0022).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a first phase change material in liquid form as well as a thickening agent and a surfactant as suitable additives from the teachings of Hartmann because Hartmann further teach phase change materials that are liquid at room temperature are suitable dispersing polymers and/or phase change materials present as a blend of at least two phase change material for adjusting a temperature stabilizing range for obtaining a temperature regulating composite, and additives that encompass thickening agents and surfactants are suitable in view of the general manufacture, ability for further processing, and/or the application of such phase change material composites.  As to the recited the stepwise addition of or order of adding components (the recited order of adding the thickening agent to the first phase change material, adding the second phase change material, and adding the surfactant), the cited teachings of Hartmann amount to a teaching to provide and add each of the components during stirring in a melt of the first phase change material; the selection of any order of adding the phase change materials and additives is prima facie obvious over the teachings of Hartmann in the absence of new or unexpected results.  See MPEP 2144.04, IV, C.
As to claim 13, although Hartmann fail to explicitly teach the predetermined temperature at which the first phase change material is heated to is 60°C, the limitation is nevertheless obvious over and encompassed by the teachings of Hartmann because Hartmann teaches the phase change materials and polymeric matrix have a maximum melting/transition temperature of 50°C (see the ranges in para. 0007, 0028, 0035, and 0036).  At the time of the effective filing date it would have been obvious to and within the purview of a person of ordinary skill in the art to provide a heating temperature of 60°C in order to sufficiently melt the phase change material/polymeric matrix to form the melts referenced in the reference’s methods. 
As to claim 16, Hartmann teaches a method of making a phase change material (methods of manufacturing a polymeric composite including phase change materials, abstract and para. 0002) comprising a first phase change material having a first phase change temperature (a dispersing polymeric material, abstract, where a polymeric phase change material having a desired transition temperature that is used as or serves as the dispersing polymeric material, para. 0032 and 0068) and a second phase change material in a microencapsulated from having a second phase change temperature (microcapsules containing a phase change material mixed within the dispersing polymeric material, abstract and para. 0040-0041).  The method includes providing and mixing, i.e., stirring, the dispersing polymeric matrix with the temperature regulating material via melting, i.e., heating to a predetermined temperature, the dispersing polymeric material and cooling, i.e., cooling to ambient temperature, to obtain a uniform dispersion (see the various embodiments at para. 0008, 0061-0064, 0069-0070, 0074-0075, and 0079-0081).
Hartmann fails to teach (under an anticipation rationale) the limitations of the first phase change material is in a liquid form during providing, the method further comprises providing a thickening agent and a surfactant, and the stepwise addition of or order of adding components. 
However, Hartmann further teach the polymeric phase change material (that is the reference’s dispersing polymeric material) include or are selected from homopolymers having a melting point within the range of 0 to 50°C and polyesters having a melting point within the range of 0 to 40°C (para. 0035-0038 and Tables 2 and 3), that clearly overlap and/or encompass the polymeric phase change material being a liquid at room temperature.  Hartmann further/alternatively teaches two or more different substances may be selected as the phase change material in the composition (para. 0025), and teach various species of phase change materials that would be expected to the skilled artisan to be present as a liquid at room temperature (para. 0026).  Hartmann further teach providing one or more additives in view of the method of manufacturing the composite, the desirability of further processing, or the application of the composite, and include, among others, thickening agents (additives that one of ordinary skill in the art would understand encompass a thickening agent, e.g., reinforcing fibers, anti-blocking additives, fillers, crosslinkers, coupling agents, crystallization or nucleation agents, etc.) and surfactants (e.g., surfactants, dispersants, non-ionic surfactants, or additives that one of ordinary skill in the art would understand encompass a surfactant, e.g., glycerol esters, polyglycerol esters, sorbitan esters, alcohol ethoxylates, etc. as anti-fogging additives) (para. 0022).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a first phase change material in liquid form as well as a thickening agent and a surfactant as suitable additives from the teachings of Hartmann because Hartmann further teach phase change materials that are liquid at room temperature are suitable dispersing polymers and/or phase change materials present as a blend of at least two phase change material for adjusting a temperature stabilizing range for obtaining a temperature regulating composite, and additives that encompass thickening agents and surfactants are suitable in view of the general manufacture, ability for further processing, and/or the application of such phase change material composites.  As to the recited the stepwise addition of or order of adding components (the recited order of adding the thickening agent to the first phase change material, adding the surfactant, and adding the second phase change material), the cited teachings of Hartmann amount to a teaching to provide and add each of the components during stirring in a melt of the first phase change material; the selection of any order of adding the phase change materials and additives is prima facie obvious over the teachings of Hartmann in the absence of new or unexpected results.  See MPEP 2144.04, IV, C.
As to claim 17, although Hartmann fail to explicitly teach the predetermined temperature at which the first phase change material is heated to is 60°C, the limitation is nevertheless obvious over and encompassed by the teachings of Hartmann because Hartmann teaches the phase change materials and polymeric matrix have a maximum melting/transition temperature of 50°C (see the ranges in para. 0007, 0028, 0035, and 0036).  At the time of the effective filing date it would have been obvious to and within the purview of a person of ordinary skill in the art to provide a heating temperature of 60°C in order to sufficiently melt the phase change material/polymeric matrix to form the melts referenced in the reference’s methods. 

Claims 10, 11, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2015/0018480) as applied to claims 1-9, 12, 13, 16, and 17 above, and further in view of Tijunelis (US 3,712,875) or Karunakaran et al. (US 2017/0204313).
The disclosure of Hartmann is relied upon as set forth above.  As described above, Hartmann further teach providing one or more additives in view of the method of manufacturing the composite, the desirability of further processing, or the application of the composite, and include, among others, surfactants (e.g., sorbitan esters as anti-fogging additives) (para. 0022).
Hartmann fails to teach the anti-fogging additive/sorbitan ester is polysorbate 80, i.e., polyoxyethylene (20) sorbitan monooleate.
However, Tijunelis teaches an anti-fog additive system comprising polyoxyethylene (20) sorbitan monooleate, i.e., polysorbate 80 and a sorbitan ester, also known and sold as Tween® 80 in order to substantially reduce and eliminate a fogging effect in a polymeric composition (abstract and col. 2 lines 17-21).  Karunakaran et al. similarly teach an antifog composition comprising polyethylene glycol-20 (PEG-20) sorbitan monooleate, i.e., polysorbate 80 and a sorbitan ester, also known and sold as Tween® 80 as a surfactant in order to demonstrate excellent antifog properties 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the sorbitan ester polyoxyethylene (20) sorbitan monooleate, i.e., polysorbate 80, as taught by either of Tijunelis or Karunakaran et al. as the sorbitan ester anti-fogging additive of Hartmann in order to obtain a thermally regulating composition having a sufficient anti-fogging effect.  In other words, Hartmann teaches and invites the provision of a sorbitan ester antifogging additive and Tijunelis and Karunakaran et al. serve as strong evidence polysorbate 80 is a well-known sorbitan ester antifogging additive in the art operable for use as the sorbitan ester antifogging additive of Hartmann. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: Wei et al. (US 2019/0127620) teach a composite including a polymer and a phase-change composition including an unencapsulated first phase-change material, and an encapsulated second phase-change material (abstract). 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 22, 2022